In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Robbins, J.), dated May 25, 1989, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The evidence submitted by the plaintiff in opposition to the defendants’ motion for summary judgment included proof that she was suffering from a limitation in respect to the use of her cervical spine (defined as "restricted flexion 40 degrees, extension 10 degrees, lateral bending 10 degrees”), as well as from a limitation with respect to the use of her lumbosacral spine (also defined as "restricted flexion 40 degrees, extension 10 degrees, lateral bending 10 degrees”). The plaintiff’s submissions also included evidence that these limitations might be permanent. Under these circumstances, the Supreme Court properly concluded that there were issues of fact as to whether the plaintiff had suffered a "serious injury” within the meaning of the Insurance Law (Insurance Law § 5102 [d]; see, Lopez v Senatore, 65 NY2d 1017; Petrone v Thornton, 166 AD2d 513; Morsellino v Frankel, 161 AD2d 748; Lazarre v Kopcynski, 160 AD2d 772; Conde v Eric Serv. Corp., 158 AD2d *636651; Healea v Andriani, 158 AD2d 587; Partlow v Meehan, 155 AD2d 647; Robbie v Ledeoux, 146 AD2d 764; Hughes v Poulin, 144 AD2d 846; Swenning v Wankel, 140 AD2d 428). Bracken, J. P., Keeper, Lawrence, Balletta and O’Brien, JJ., concur.